Citation Nr: 1417677	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-05 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for prurigo nodularis.

2.  Entitlement to a rating in excess of 10 percent for right testicular varicocele, claimed as groin injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Winston-Salem, North Carolina, Regional Office (RO).  By a rating action in November 2009, the RO increased the evaluation for the right testicular varicocele claimed as groin injury from 0 percent to 10 percent, effective March 21, 2008; that rating denied a claim for TDIU.  Subsequently, a December 2010 rating action granted service connection for prurigo nodularis, evaluated as 30 percent, effective November 27, 2009.  In a rating action, dated in January 2011, the RO granted an effective date of October 15, 2007 for the assignment of a 10 percent rating for the service-connected right testicular varicocele claimed as groin injury.  

As a final introductory matter, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  Nevertheless, the Board concludes that there is no additional evidence in the Virtual VA file that is material to the Veteran's appeal and, thus, no need to address the specific contents of that file at this time.  

The issues of entitlement to a higher rating for prurigo nodularis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

The service-connected right testicular varcicocele is shown to be manifested by chronic pain in the right testicle and tenderness, without related urinary tract infection, a recurrent symptomatic infection requiring drainage and/or frequent hospitalization or the need for continuous intensive management; and, it does not cause poor renal function.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for right testicular varicocele, claimed as groin injury, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b including Diagnostic Code 7525 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2009 from the RO to the Veteran which was issued prior to the RO decision in November 2009.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claim at issue.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



II.  Factual background.

By a rating action in November 2008, the RO granted service connection for right testicular varicocele, claimed as groin injury, and assigned a 0 percent disability rating, effective October 15, 2007.  

In a statement in support of claim (VA Form 21-4138), dated in August 2009, the Veteran requested an increased rating for his service connected groin injury.  Submitted in support of the claim was an undated medical statement from Dr. Daniella Zipkin from Duke University Health Center, indicating that she has been following the Veteran as his primary care physician since August 2007.  Dr. Zipkin noted that a physical examination of the Veteran revealed testicular tenderness.  She noted that a treatment with Levaquin did not improve his pain; therefore, he was referred to urology.  When seen in urology, he was found to have hydrocele and underwent an ultrasound which showed normal testicles with an enlarged hypoechoic right epididymis, no increased vascularity, and findings suggested chronic changes due to sequela of prior infection.  It also showed moderate, right greater than left, hydrocele and varicoceles.  Dr. Zipkin stated that it has been found quite clearly that these abnormalities on ultrasound are not responsible for the Veteran's pain; rather, it is believed that the Veteran has a chronic neuropathic pain syndrome at the testicular area.  Dr. Zipkin also noted that the Veteran had been seen by the pain clinic in November 2008 and they noted that the testicular pain has no clear etiology, but is a chronic pain syndrome.  Since that time, the Veteran has been requiring 5 mg of methadone three to four times daily.  Dr. Zipkin stated that, at this time, the chronic pain syndrome is having a major impact on the Veteran's life; and, while it is not a totally disabling diagnosis in and of itself, it makes it impossible for him to function without opiate pain medications.  She noted that his pain is chronic and has steadily worsened since she has known the Veteran.  

Received in August 2009 were records from the Social Security Administration, including a decision dated in January 2006, which determined that the Veteran had not engaged in substantial gainful activity since August 2003.  It was determined that the evidence establishes that the Veteran suffered from severe impairments caused by a hip fracture, left ankle fracture, left humerus fracture, a left knee disorder, and end stage glaucoma.  Associated with the decision were medical records dated from August 2003 through July 2005, reflecting treatment primarily for physical disabilities resulting from a motor vehicle accident in August 2003.  These records do not reflect any treatment for the right testicular varicocele.  

The Veteran was afforded a VA compensation examination in September 2009.  At that time, the Veteran reported that he injured his groin in 1978, and he has had continuous pain since.  He denied any nausea, vomiting, back pain or pelvic pain.  He also denied any urinary symptoms or renal colic.  The Veteran did report some problems with a weak or intermittent stream, and noted voiding every 4 to 5 hours during the day, and 1 to 2 times at night.  No urinary incontinence was noted.  He was not required to wear any absorbent materials.  The Veteran also denied any urinary tract infection, obstructive voiding, or renal dysfunction or failure.  There was no abdominal or flank tenderness.  Bladder examination was normal.  Urethra was normal.  The testicles were normal.  The examiner noted that the right epididymis was very swollen and exquisitely tender.  The left testis was normal.  The examiner did not feel a varicocele on the right.  The pertinent diagnosis was right epididymitis, chronic, also called right varicocele.  It was noted that the Veteran worked as a maintenance supervisor prior to stopping because of a motor vehicle accident and injury to his leg; he stated that he had lost up to a month in the year before his stoppage.  The examiner stated that the Veteran was unable to do any strenuous work, but he should be able to do mild sedentary work.  

Received in September 2009 were treatment reports from Dr. Daniella Zipkin, dated from March 2008 to June 2009, reflecting ongoing treatment for chronic testicular pain.  During a clinical visit in November 2008, the Veteran reported increased pain and indicated that it is sometimes difficult to walk.  He stated that the pain was progressive and he had been taking two of his hydrocodone; he was requesting additional medication.  

Received in February 2011 were additional treatment reports from Dr. Zipkin, dated from November 2008 to December 2010.  These records show that the Veteran continues to receive clinical attention and treatment for chronic testicular pain.  He continues to receive treatment with methadone.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2013) requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's disability has been evaluated under Diagnostic Code 7525 for disabilities involving chronic epididymo-orchitis.  38 C.F.R. § 4.115b (2013).  Diagnostic Code 7525 provides that this  disability is to be rated according to the criteria for urinary tract infections.  A 10 percent rating is warranted when the disability requires long-term drug therapy, one to two hospitalizations per year and/or intermittent intensive management.  A rating of 30 percent is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.  If there is poor renal function, then the disability should be rated as renal dysfunction.  

In this case, the objective evidence of record does not show that the Veteran's service-connected right testicular varicocele is manifested by symptoms that meet or more nearly approximate the criteria required for a higher rating of 30 percent.  That is, the service-connected disorder, diagnosed as epididymitis in September 2009, does not manifest with poor renal function; or recurrent symptomatic infection requiring drainage/frequent hospitalization (more than two per year); or requiring continuous intensive management for urinary tract infections associated with his epididymitis.  Rather, the evidence shows that the Veteran's right testicular disability has been primarily manifested by pain in the right testicular area as well as swelling.  While the Veteran believes that his service-connected right testicular varicocele is more severe than reflected by the 10 percent evaluation currently assigned, the objective evidence of record does not show that his disability more nearly approximates the criteria for a higher evaluation.  Accordingly, an increased rating for right testicular varicocele is not warranted.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent for the right varicocele disability.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the right testicular varcicocele that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Although the Veteran has asserted that the disorder makes him unable to hold gainful employment, and the September 2009 examiner noted that the Veteran is unable to do strenuous or sustained work, the Board finds that the Veteran's impairment is contemplated by the schedular rating assigned.  Thus, extraschedular compensation is not for consideration.  



ORDER

A rating in excess of 10 percent for right testicular varicocele is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

Regarding the Veteran's claim of entitlement to a rating in excess of 30 percent for prurigo nodularis, in May 2013, the Veteran submitted a statement to the Board, dated in April 2013, wherein he indicated that his skin disability has become worse with spots covering over 60 percent of his body.  The Veteran noted that the spots have become itchy, dark and very uncomfortable.  The Veteran also indicated that the skin disability causes embarrassment, pain and anguish.  The Veteran also submitted private records without a waiver relating to this claim.  Among these records is a medical statement from Dr. Daniella Zipkin, dated in April 2013, indicating the Veteran's skin disability has continued to worsen, and it causes him great distress and embarrassment.  Dr. Zipkin also noted that the Veteran has new lesions that continue to emerge, and the older lesions are dark in color and cover nearly half of his body; she stated that the itching causes the Veteran great distress.  These records were submitted without a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).  

In light of the Veteran's contentions that his disability has worsened, and the private physician's suggestions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate service-connected prurigo nodularis.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).  

Finally, with regard to the Veteran's claim of entitlement to a TDIU rating, the Board finds that this claim is inextricably intertwined with the Veteran's pending rating claim for prurigo nodularis.  The resolution of the Veteran's claim might have bearing upon the claim for a TDIU rating.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to these rating claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA or private medical care providers who have treated him for his prurigo nodularis since September 2010.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  If attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).  

2.  The Veteran should be afforded a VA skin examination to determine the extent of the service-connected prurigo nodularis.  The claims folder, including all information received pursuant to the above request for records, must be made available to the examiner for review in connection with the examination.  All indicated tests and studies deemed necessary should be performed.  The examiner should report the percentage of the whole body, and the percentage of exposed areas affected by prurigo nodularis.  For example, less than 5 percent of the entire body or less than 5 percent of exposed areas; or at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas, etc.  The examiner should indicate whether the skin disease has required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  The examiner should also specifically note the extent that the Veteran's prurigo nodularis causes disfigurement.  Scarring due to acne vulgaris, if any, should be described in detail.  The examiner should take into account flare-ups the Veteran may experience.  

3.  The Veteran must be afforded an appropriate VA examination to determine the effect of his service-connected disabilities on his ability to obtain and retain employment.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If a benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for any decision reached.  They should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


